PD-1121-15
                        PD-1121-15                            COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
                                                              Transmitted 8/27/2015 4:56:43 PM
                                                                Accepted 8/28/2015 1:08:32 PM
                                                                                ABEL ACOSTA
                                                                                        CLERK
                        NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

                        MICAH TUTTON
                             Appellant

                                v.

                    THE STATE OF TEXAS
                             Appellee
________________________________________________________________

               FROM THE TENTH COURT OF APPEALS
                    CAUSE NO. 10-14-00360-CR

         ON APPEAL FROM THE 40TH DISTRICT COURT OF
                   ELLIS COUNTY, TEXAS
                  TRIAL COURT NO. 34649CR
           THE HONORABLE GENE KNIZE PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW


                                     BRUCE ANTON
                                     State Bar No. 01274700
                                     ba@sualaw.com

                                     SORRELS, UDASHEN & ANTON
                                     2311 Cedar Springs, Suite 250
                                     Dallas, Texas 75201
      August 28, 2015                (214) 468-8100 (office)
                                     (214) 468-8104 (fax)


                                     Attorney for Appellant

                                1
      COMES NOW, MICAH TUTTON, Appellant herein, and moves this court

to issue an extension of time to file his petition for discretionary review, and in

support thereof would show the court as follows:

                                            I.

      The opinion of the Tenth Court of Appeals in cause number 10-14-00360-

CR, affirming the convictions, was rendered on July 9, 2015.

                                            II.

      The numbers and style of the case in the District Court is No. 34649CR,

State of Texas v. Micah Tutton.

                                           III.

      Appellant was convicted of failing to register as a sex offender.

                                           IV.

      The present deadline for filing the petition for discretionary review in this

matter is August 28, 2015.

                                            V.

      No extensions of time to file the brief were previously requested.

                                           VI.

      The reason for this request is that during the last few weeks counsel has been

working on the following:




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
            1.    Reply Brief in Adolph Junior Menjivar v. The State of Texas,
                  case no. 05-14-010128-CR in the Fifth Court of Appeals of
                  Texas.

            2.    Petition for Writ of Certiorari in William Earl Rayford v.
                  William Stephens, Director, in the Supreme Court of the United
                  States.

            3.    Petition for Discretionary Review in George Contreras v. The
                  State of Texas, case nos. PD-0842-15 & PD-0843-15 in the
                  Texas Court of Criminal Appeals.

            4.    Petition for Discretionary Review in Stephen Glen Limbaugh v.
                  The State of Texas, case no. PD-0870-15 in the Texas Court of
                  Criminal Appeals.


      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his petition for discretionary review until

September 27, 2015


                                           RESPECTFULLY SUBMITTED,

                                             /s/ Bruce Anton
                                           BRUCE ANTON
                                           Texas State Bar No. 01274700
                                           SORRELS, UDASHEN & ANTON
                                           2311 Cedar Springs #250
                                           Dallas, Texas 75201
                                           (214) 468-8100
                                           (214) 468-8104 (fax)
                                           ba@sualaw.com




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                          CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Ellis County District
Attorney’s Office and to the State Prosecuting Attorney on this 27th day of August,
2015.


                                              /s/ Bruce Anton
                                              BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4